Citation Nr: 1403801	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  08-37 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety and depression. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1979 to June 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In September 2011, the Veteran presented testimony relevant to this appeal before the undersigned Veterans Law Judge at a Board hearing held at the Seattle RO.  A transcript of the hearing is associated with the claims file.  

Although the Veteran had also previously requested to be afforded with a hearing before a Decision Review Officer (DRO) at the RO, he did not appear for his hearing scheduled in April 2011 and did not request its postponement.  Therefore, his request for a DRO hearing is considered withdrawn.

Further, the RO had previously adjudicated the issues of entitlement to service connection for PTSD and entitlement to service connection for anxiety and depression.  Those were the claims specifically filed by the Veteran on the June 2007 VA Form 21-526.  However, during the course of this appeal, the U.S. Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board will more broadly consider the Veteran's service connection claim involving depression and anxiety as one for an acquired psychiatric disorder other than PTSD, to include anxiety and depression.  The issue has been recharacterized as such on the first page of this decision.   
This case was previously before the Board in January 2012 and July 2013 and each time was remanded for additional development.  Specifically, the Board requested additional development be conducted to try to corroborate the Veteran's alleged in-service stressor.  The Board finds the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The evidence does not establish the Veteran was engaged in combat with the enemy during active service and the Veteran has not asserted his stressor is related to a fear of hostile military or terrorist activity.

2.  The evidence does not include credible supporting evidence that the Veteran's claimed in-service stressor occurred.

3.  The evidence does not establish the Veteran's currently diagnosed other psychiatric condition, to include anxiety or depression, either began during or was otherwise caused by his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303, 3.304(f), 4.125(a) (2013).

2.  The criteria for service connection for an acquired psychiatric condition other than PTSD, to include anxiety or depression, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §  3.303 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for PTSD and an acquired psychiatric disorder other than PTSD, to include anxiety or depression.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in a disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

PTSD

Service connection for PTSD also requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The Board notes that VA regulations provide that if the veteran was engaged in combat with the enemy, and his claimed stressor is related to that combat, then the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as there is not clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(2).  In this case the Veteran's DD 214 indicated he served honorably in the United States Marine Corps as a mortar man.  The Veteran received several awards, including marksman badges and the Sea Service Deployment Ribbon, however these awards do not establish the Veteran was exposed to combat during his active service.  Available service records also do not reflect the Veteran served in military combat, and the Veteran has not asserted he served in military combat.  As such, the Board finds the Veteran cannot establish the occurrence of in-service stressors under the combat presumption in this claim.

Additionally, the Board notes that in 2010 the VA amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor in some situations.  38 C.F.R. § 3.304(f).  However, this added paragraph of relaxed standards only applies "if a stressor claimed by the veteran is related to the veteran's fear of hostile military or terrorist activity."  38 C.F.R. § 3.304(f)(3).   However, in this case the Veteran has not contended that his stressor is related to fear of hostile military or terrorist activity.  As such, the Board finds this regulation also does not apply.

Therefore, in order to establish service connection for PTSD the evidence must include a medical diagnosis of PTSD and corroborate the occurrence of an in-service stressor during the Veteran's period of active military service.  As will be discussed below, the Board finds that although there is medical evidence diagnosing the Veteran with PTSD in 2007, there is no credible supporting evidence the Veteran's claimed in-service stressor occurred.

The Board acknowledges the Veteran has consistently described his alleged in-service stressor throughout the period on appeal.  He described that while stationed at Camp Pendleton in California in the early spring of 1982 or 1983 for training he witnessed Corporal M. accidentally shot himself in the head.  He stated that Corporal M. frequently played with his service pistol and on this occasion it fired.  The Veteran estimated he was about twenty-five feet away from Corporal M. at the time.  At the time of the event the Veteran was assigned to the 1st Battalion, 9th Marines.  He stated Corporal M. was also 1-9 but assigned to a different company than the Veteran.  The Veteran testified he did not know Corporal M. personally, other than his reputation for playing with his gun, and did not know his first time. Since witnessing this event the Veteran has been unable to communicate with people.  He also described turning to alcohol and drugs in order to keep himself from thinking about the event he witnessed.  The Veteran provided similar descriptions of this alleged in-service stressor in written statements to the VA during the course of the appeal, during the course of medical treatment, and during his September 2011 hearing.  Therefore the Board acknowledges the Veteran's lay statements regarding this event have been consistent.  

However, as discussed above, because the Veteran was not diagnosed with PTSD while in service, did not engage in combat with the enemy, was not a prisoner of war, and his claimed stressor is not related to his fear of hostile military or terrorist activity, then the Veteran's lay testimony alone is not sufficient to corroborate the alleged in-service stressor.  Instead service records or other credible evidence is needed to corroborate the occurrence of the described event.  See 38 C.F.R. § 3.304(f).

The Veteran's service treatment records and service personnel records have been reviewed but do not corroborate the described in-service stressor occurred.  Service treatment records do not reflect the Veteran made any complaint of, or sought any treatment for, any psychiatric condition during his active service.  Instead, at his May 1983 separation physical the Veteran's psychiatric condition was found to be normal.  In the accompanying report of medical history the Veteran himself specifically indicated he did not experience any depression, frequent trouble sleeping, loss of memory, or other nervous trouble during service.  Therefore the evidence does not establish the Veteran developed any psychiatric condition during active service.

Service personnel records also do not contain any indication the Veteran witnessed the described in-service stressor.  The Veteran was disciplined on several occasions throughout his entire period of service for failure to follow instructions, and was not recommended for reenlistment in May 1982.  However, as these disciplinary actions occurred throughout his service no sudden change in personality or character is reflected in these records.  Therefore service personnel records also do not corroborate the Veteran's described in-service stressor.

The VA has taken numerous actions to attempt to corroborate the Veteran's described in-service stressor occurred.  Unfortunately, none of this development has corroborated the Veteran's alleged stressor.

The RO/AMC requested information regarding the Veteran's described stressor from the Marine Corps Archives for early spring of 1982 or 1983.  The Marine Corps Archives provided the chronology of the 1st Battalion, 9th Marines Command from January through June 1982, however this chronology did not mention any fatalities, if any, occurred in the battalion.  The Marine Corps Archive later stated any fatality of Corporal M. was not recorded in the unit command's chronology for 1983 either.  Therefore any further development by the Marine Corps Archive would be futile.

The Marine Corps Archive suggested searching the Family Readiness Casualty Assistance Section (MFPC) for confirmation of the casualty.  However, the MFPC stated no search could be conducted without the casualty's first name.  As described above, despite several requests the Veteran does not have knowledge of Corporal M.'s first name.  Therefore any further development by the MFPC would be futile.

The RO/AMC also asked the Naval Criminal Investigative Service (NCIS) for any information regarding Corporal M.'s death.  However in February 2013 NCIS responded that a thorough search of all investigative files did not include any investigation referencing a Corporal M.  NCIS further stated that any additional search could not be conducted without the Corporal's first time.  Accordingly any further development by NCIS would also be futile.

Based on the foregoing the RO/AMC issued a formal finding of lack of information required to corroborate the stressor in February 2008 and October 2013.  The Veteran was also provided with notice on several occasions, including notice of both formal findings, that the claims file contained insufficient information to corroborate his described in-service stressor.  Despite multiple requests the Veteran has been unable to provide Corporal's M.'s first name or a more specific time period in which the alleged event occurred.

Therefore, based on the foregoing, the Board finds the claims file does not include any evidence which corroborates the Veteran's described in-service stressor.  The VA has undertaken all possible development, and any further requests for information would be futile due to the limited information available from the Veteran.  Therefore the Veteran's alleged in-service stressor unfortunately cannot be verified.

Because the claims file does not include credible supporting evidence the claimed in-service stressor has occurred one of the elements of service connection for PTSD have not been met.  Accordingly, the Veteran's claim for service connection for PTSD is denied.

Acquired Psychiatric Disorder, to include Anxiety and Depression

The Veteran is also seeking service connection for an acquired psychiatric disorder other than PTSD, to include anxiety and/or depression.

The Board acknowledges that the Veteran has been alternatively diagnosed with depression and anxiety.  However, as will be discussed, the Board finds the evidence does not establish this other psychiatric disorder began during or was otherwise caused by his active service.

As discussed above, the Veteran did not make any complaint of or seek any treatment for any psychiatric disorder during his active service.  Instead at his May 1983 separation physical the Veteran's psychiatric condition was found to be normal and in the accompanying medical history report the Veteran himself specifically denied experiencing depression or other nervous trouble during service.  Therefore the evidence does not establish the Veteran developed any psychiatric condition during his active service.

Moreover the claims file does not establish the Veteran sought treatment for any psychiatric condition for many years following his active service.  It does not appear the Veteran sought any treatment until the late 2000s, more than twenty-five years after his separation from active service.  This long delay is seeking treatment provides some evidence against the Veteran's claim his current psychiatric condition is related to his active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  

In December 2006 the Veteran reported experiencing depressive symptoms which disrupted his daily functions.  In subsequent treatment records the Veteran reported experiencing these symptoms "for years," but the Veteran did not provide any clear estimation of when his symptoms of depression or anxiety began.

In April 2007 the Veteran related his current psychiatric symptoms to the above-described witnessing of a fellow soldier's accidental suicide during service.  However, as discussed extensively, the claims file does not contain evidence corroborating this described event occurred.

The claims file also does not include any other medical evidence otherwise linking the Veteran's current psychiatric condition to his active service.  The Veteran's lay statements of such a relationship are not competent, since the etiology of a psychiatric disorder is not something observable by a lay person.

Based on all the foregoing the Board finds the evidence does not establish the Veteran's current psychiatric condition of anxiety and depression began during or was otherwise related to his active service.  There were no relevant in-service complaints.  The Veteran did not seek any treatment for this condition during service or for more than twenty-five years after his separation from service.  To the extent that the Veteran asserts his depression is due to witnessing the accidental death of a fellow-soldier during service, the Board has found there is no evidence corroborating this event occurred.  The claims file does not include any other evidence linking the Veteran's current psychiatric condition to his active service.  Therefore his claim for service connection for a psychiatric condition other than PTSD is denied.



Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in June 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  This letter also notified the Veteran of the types of evidence required for service connection for PTSD, including evidence of an in-service stressor.  Additionally, this letter informed the Veteran how disability ratings are determined, however it appears the page regarding effective dates is missing from the claims file.  However even if the Veteran was not provided with this the notice regarding establishing effective dates in this case it would be harmless error as service connection was denied and no effective date was established.  Under these circumstances the Board finds the notification requirements of the VCAA have been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment and personnel records were obtained, as were VA treatment records.  Records from the Social Security Administration (SSA) were requested but the SSA indicated no records were available for the Veteran.  Finally, the Veteran has not indicated he received any private treatment for his PTSD condition.

The Veteran was also provided with a hearing before the undersigned VLJ in September 2011.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the hearing the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed PTSD, specifically regarding his alleged in-service stressor.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file.  No pertinent evidence that might have been overlooked was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board acknowledges that the Veteran was not provided with a VA examination for his claimed conditions.  However, the Board finds such an examination was not required in either claim.  Regarding his claim for PTSD the claims file does not include corroborating evidence that the Veteran's alleged in-service stressor occurred.  As the Veteran has not established this threshold requirement for a claim for PTSD, a VA examination was not required.  Similarly, regarding his claim for a psychiatric condition other than PTSD the Veteran has not established the occurrence of any in-service injury or event which relates to his current condition.  Therefore no examination was required in this claim as well.  Accordingly no VA examination was required.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

The claims are denied.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


